MORTGAGE,
SECURITY AGREEMENT AND
ASSIGNMENT OF RENTS AND LEASES

THIS INDENTURE (hereinafter referred to as the “Mortgage”) made as of the 31st
day of March, 2010, by and between G & E HEALTHCARE REIT II SARTELL MOB, LLC, a
Delaware limited liability company (the “Mortgagor”), whose mailing address is
1551 North Tustin Avenue, Suite 200, Santa Ana, California 92705, and STINGRAY
PROPERTIES, LLC, a Minnesota limited liability company (the “Mortgagee”) whose
mailing address is 6975 Saukview Drive, St. Cloud, Minnesota 56303.

This Mortgage secures Mortgagor’s obligations: (i) under the Performance of Loan
Obligations and Indemnity Agreement of even date herewith by and between
Mortgagor and Mortgagee (the “Performance Agreement”), together with all
extensions, amendments and renewals thereof; and (ii) under this Mortgage,
together with all extensions, amendments and renewals thereof; (all such sums
being collectively referred to herein as the “Secured Indebtedness”). For the
purposes of Minnesota Statutes Section 287.03 (and for mortgage registration
taxes in connection herewith), the “initial amount of the debt” is deemed to be
$3,340,516 and 00/100ths ($3,340,516.00) Dollars. Notwithstanding the foregoing,
Mortgagee and Mortgagor acknowledge that no debt shall be owed by Mortgagor to
Mortgagee except as provided in the Performance Agreement.

In consideration of the sum of $1.00 paid by the Mortgagee to the Mortgagor and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Mortgagor does hereby MORTGAGE, GRANT, BARGAIN, SELL
AND CONVEY unto the Mortgagee, its successors and assigns, forever, and GRANTS A
SECURITY INTEREST to the Mortgagee, its successors and assigns, in the following
properties (all of the following being hereafter collectively referred to as the
“Mortgaged Premises”), subject to the Permitted Exceptions (as hereinafter
defined):

A. Real Property

All the tracts or parcels of real property lying and being in the County of
Stearns, State of Minnesota (the “Land”), all as more fully described in
Exhibit A attached hereto and made a part hereof, together with all the estates
and rights in and to the Land and in and to lands lying in any and all streets,
lanes, alleys, passages and roads adjoining the Land, and together with all
buildings, structures, improvements, fixtures, annexations, access rights,
easements, rights of way or use, servitudes, licenses, tenements, hereditaments,
appurtenances, minerals, mineral rights, water and water rights, now or
hereafter belonging or pertaining to the Land; and

B. Personal Property

All buildings, structures, equipment, fixtures, improvements, building supplies
and materials and personal property now or hereafter attached to, located in,
placed in or necessary to the use of the improvements on the Mortgaged Premises;
and

C. Leases, Rents, Issues and Profits

All leases, rents, issues and profits now due or which may hereafter become with
respect to the Mortgaged Premises or any part thereof; and

D. Judgments and Awards

Any and all awards or compensation made by any governmental or other lawful
authorities for the taking or damaging by eminent domain of the whole or any
part of the Mortgaged Premises

or any rights appurtenant thereto, including any awards for a temporary taking,
change of grade of streets or taking of access; and

E. After-Acquired Property

All right, title, and interest of the Mortgagor in and to all extensions,
improvements, betterments, renewals, substitutes, and replacements of, and all
additions and appurtenants to the items or types of property described in
Sections A through D above, which are hereafter acquired by or released to the
Mortgagor, or are hereafter constructed, assembled or placed by the Mortgagor on
the Mortgaged Premises, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement,
or conversion, as the case may be, and in each such case, without any further
mortgage, conveyance, assignment, or other act by the Mortgagor, shall become
subject to the lien of this Mortgage as fully and completely, and with the same
effect, as though now owned by the Mortgagor and specifically described in the
granting clause hereof, but at any and all times the Mortgagor will execute and
deliver to the Mortgagee any and all such further assurances, mortgages,
conveyances, or assignments thereof as the Mortgagee may reasonably require for
the purpose of expressly and specifically subjecting the same to the lien of
this Mortgage.

TO HAVE AND TO HOLD the Mortgaged Premises unto the Mortgagee forever.

ARTICLE I
Mortgagor’s
Representations, Warranties
Covenants and Agreements

The Mortgagor makes and includes in this Mortgage the Statutory Covenants and
other provisions set forth in Minnesota Statutes Section 507.15 or in any future
Minnesota Statute providing for a statutory form of real estate mortgage, and
the Mortgagor makes the following additional representations, warranties,
covenants and agreements with the Mortgagee:

1.1. Good Title; Covenant to Defend. The Mortgagor represents, warrants and
covenants to and with the Mortgagee that: (a) the Mortgagor has the right and
lawful authority to mortgage, grant, sell, transfer and convey the Mortgaged
Premises to the Mortgagee, as provided herein, subject to the exceptions set
forth on Exhibit B attached hereto and made part hereof and other exceptions
which do not materially impact the lien in favor of the Mortgagee as created
herein (collectively, the “Permitted Exceptions”), which Permitted Encumbrances
include [that certain Third Party Mortgage, Security Agreement, Fixture
Financing Statement and Assignment of Leases and Rents dated September 16, 2005
between Sylvan Holdings, LLC as mortgagor and Wells Fargo Bank, National
Association, as mortgagee (the “Lender”), recorded in the Office of County
Recorder, Stearns County, Minnesota, as document number 1169890, as the same has
been assigned and modified (the “Senior Mortgage”)]; (b) this Mortgage is and
shall remain a valid and enforceable priority lien on the Mortgaged Premises,
subject only to the exceptions referred to above; (c) the Mortgagor will
preserve its fee title to the Mortgaged Premises as set forth herein; and
(d) the execution of this Mortgage has been duly authorized.

1.2. Performance of the Performance Agreement and Mortgage. The Mortgagor shall
duly and punctually perform and observe all of the covenants, agreements and
provisions contained herein and in the Performance Agreement.

1.3. Care of Mortgaged Premises; No Waste. The Mortgagor shall, at all times,
keep and maintain the Mortgaged Premises in good condition, repair and operating
condition, ordinary wear and tear excepted, and shall not commit, or suffer to
be committed, any waste or misuse of the Mortgaged Premises, and shall promptly
repair, restore or replace, any buildings, improvements or structures now or
hereafter placed or located on the Mortgaged Premises which may become damaged
or destroyed.

1.4. Payment of Utilities and Operating Costs. Subject to Section 1.8 hereof,
the Mortgagor shall pay, or cause to be paid, all appropriate charges made for
electricity, gas, heat, water, sewer, and all other utilities and operating
costs and expenses, received, furnished or used in connection with the Mortgaged
Premises, and will, upon written request by the Mortgagee, furnish proper
receipt showing payment therefore.

1.5. Liens. Subject to Section 1.8 hereof, the Mortgagor shall pay, or cause to
be paid, from time to time when the same shall become due, all lawful claims and
demands of mechanics, materialmen, laborers, and others which, if unpaid, would
result in, or permit the creation of a lien on the Mortgaged Premises, or any
part thereof, or on the revenues, rents, issues, income and profits arising
therefrom, to the extent such lien would have a material impact on the lien
created by this Mortgage. Should any fixture be installed to the Mortgages
Premises from or after the date hereof, the lien of this Mortgage shall
immediately attach to said fixture and, subject to the Permitted Encumbrances,
shall be prior and superior to all other liens or claims. The Mortgagor will
promptly perform and observe, or cause to be performed or observed, all of the
terms, covenants, and conditions of all Permitted Encumbrances, as set forth in
Exhibit B attached hereto, the noncompliance with which would materially affect
the security of this Mortgage, and the Mortgagor shall do or cause to be done
all things reasonably necessary to preserve intact and unimpaired all material
easements, appurtenances, and other interests and rights in favor of or
constituting any portion of the Mortgaged Premises.

1.6. Real Property Taxes and Assessments. The Mortgagor agrees to pay, or cause
to be paid, all real property taxes, assessments, and other similar charges made
against the Mortgaged Premises.

1.7. Compliance with Laws. Subject to Section 1.9 hereof, the Mortgagor shall
comply with all applicable present and future laws, ordinances, regulations,
covenants, conditions and restrictions affecting the Mortgaged Premises or the
operation thereof, and shall pay, or cause to be paid, all applicable fees or
charges of any kind in connection therewith. The Mortgagor shall not, by act or
omission, impair the integrity of the Mortgaged Premises as separate subdivided
zoning lots separate and apart from all other lots.

1.8. Permitted Contests. Notwithstanding any provision of this Mortgage to the
contrary, the Mortgagor shall not be required to: (a) pay any charge referred to
Section 1.4 hereof; (b) discharge or remove any lien, encumbrance or charge
referred to in Section 1.5 hereof; (c) pay the tax, assessment or other charged
referred to in Sections 1.6 and 1.7 hereof, or (d) comply with any statute, law,
rule, regulation or ordinance referred to in Section 1.7 hereof, so long as the
Mortgagor shall in good faith contest the same or the validity thereof by
appropriate legal or other proceedings which shall operate to prevent the
collection of the imposition so contested, or the sale, forfeiture or loss of
the Mortgaged Premises, or any part thereof to satisfy the same. Any such
contest shall be prosecuted with due diligence and the Mortgagor shall, after
final determination thereof, promptly pay, or cause to be paid, the amount of
any such imposition so determined, together with all interest and penalties
which may be payable in connection therewith.

1.9. Duty to Defend. The Mortgagor shall promptly notify the Mortgagee of and
appear in and defend any suit, action or proceeding that materially affects the
value of the Mortgaged Premises. The Mortgagee may, at its option, elect to
appear in or defend any such action or proceeding at its own cost.

1.10. Insurance Coverage. The Mortgagor shall obtain and keep in full force and
effect during the term of this Mortgage insurance coverage in accordance with
the Senior Mortgage.

1.11. Notice of Damage. The Mortgagor shall give the Mortgagee prompt notice of
any material damage to or destruction of the Mortgaged Premises. So long as the
Mortgagor is not in default under the terms of this Mortgage, the proceeds or
any part thereof shall be applied to the restoration or repair of the Mortgaged
Premises or as otherwise required by the Senior Mortgage.

1.12. Condemnation. The Mortgagor shall give the Mortgagee prompt notice of any
action, actual or threatened, in condemnation or eminent domain.

1.13. Restoration of Mortgaged Premises After Loss. Should any insurance or
condemnation proceeds be applied to the restoration or repair of the Mortgaged
Premises the restoration or repair shall be done in accordance with the Senior
Mortgage.

1.14. Hazardous Substances. The Mortgagor represents, warrants and covenants to
the Mortgagee that it shall not, nor shall the Mortgagor permit others to, use
the Mortgaged Premises at any time to generate, transport, store, process,
treat, or dispose of a toxic or hazardous substance, waste or constituent, to
the extent prohibited by the Senior Mortgage. The Mortgagor shall not, nor shall
the Mortgagor permit others to take, fail to take, or permit any action which
may result in a release of any toxic or hazardous substance, waste or
constituent in, on, about or from the Mortgaged Premises to the extent
prohibited by the Senior Mortgage. The Mortgagor warrants that the Mortgagor is
not subject to any claim for which any local, state or federal law governing
liability for any such substance, waste or constituent may apply. Within ten
(10) business days after learning of the occurrence of (a) the commencement of
any litigation, arbitration or other proceeding that materially, adversely
affects the Mortgaged Premises, or (b) written notice from any government or
governmental agency that the Mortgaged Premises or any operations thereon are
not in compliance with any local, state or federal law rule or ordinance, or
(d) written notice that the Mortgagor or all or part of the Mortgaged Premises
is subject to any investigation relating to any toxic or hazardous substance,
waste or constituent, the Mortgagor shall give the Mortgagee written notice
thereof.

1.15. Financial and Operating Statements. To the extent required by the Senior
Mortgage, the Mortgagor shall keep and maintain, at all times, full, true, and
accurate books of accounts, in sufficient detail to show the names of the
tenants, if any, occupying the Mortgaged Premises, the rent paid by each such
tenant and security deposits, if any, copies of all leases, if any, and such
other books and records showing in detail the earnings and expenses of the
Mortgaged Premises.

1.16. Mortgagee’s Right of Entry. The Mortgagor shall permit the Mortgagee or
its authorized representatives to enter the Mortgaged Premises at reasonable
times during normal business hours, and without disturbing any tenants, upon at
least two (2) prior business days’ written notice, for the purpose of inspecting
the same; provided, however, the Mortgagee shall have no duty to make such
inspections and shall not incur any liability or obligation for making or not
making any such inspections.

1.17. Due on Sale. Subject to the Senior Mortgage, the Mortgagor may, at any
time in its sole discretion, voluntarily sell, convey, transfer, further
mortgage, encumber, or dispose of the Mortgaged Premises, or any part thereof,
or any interest therein, legal or equitable, or agree to do so, without
obtaining the consent of the Mortgagee.

1.18. Mortgagee’s Right to Cure. Subject to the Mortgagor’s rights under
Section 1.8 hereof, if the Mortgagor shall fail to comply with any of the
covenants or obligations of this Mortgage, then the Mortgagee may, but shall not
be obligated to, upon notice to the Mortgagor, but without waiving or releasing
the Mortgagor from any obligation contained in this Mortgage, perform such
covenants and agreements, investigate and defend against such action or
proceeding, and take such other action as the Mortgagee deems reasonably
necessary to protect its interest in the Mortgaged Premises or this Mortgage.
The Mortgagor agrees to repay upon demand all reasonable sums incurred by the
Mortgagee in remedying any such failure, together with interest at the rate of
six (6%) percent. All such sums, together with interest as aforesaid, shall
become so much additional Secured Indebtedness, but no such advance shall be
deemed to relieve the Mortgagor from any failure hereunder.

1.19. Uniform Commercial Code Security Interest. This Mortgage shall constitute
a security agreement as defined in the Uniform Commercial Code and SHALL BE
EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING which is to be
filed in the real estate records of the County where the Mortgaged Premises are
situated. The name of the record owner of said real estate is the Mortgagor set
forth on page one of this Mortgage. Information concerning the security interest
created by this Mortgage may be obtained from the Mortgagee, as secured party,
at its address as set forth on page one of this Mortgage. The name and address
of the Mortgagor, as debtor, and the name and address of the Mortgagee, as
secured party, are as set forth on page one of this Mortgage. This Mortgage
covers goods which are, or are to become, fixtures. This Mortgage is sufficient
as a financing statement, and as a financing statement it covers goods which
are, or are to become, fixtures on the Land. In addition, the Mortgagor shall
execute and deliver to the Mortgagee, upon the Mortgagee’s request, any
financing statements or amendments thereto or continuation statements thereto
that the Mortgagee may reasonably require to perfect a security interest in said
items or types of property, and the Mortgagor further hereby authorizes and
consents to the filing of one or more financing statements to perfect the
security interests created by this Mortgage. The Mortgagee shall pay all costs
of filing such instruments.

1.20. No Consent. Nothing contained in this Mortgage shall constitute any
consent or request by the Mortgagee, express or implied, for the performance of
any labor or services or for the furnishing of any materials or other property
in respect of the Mortgaged Premises or any part thereof, nor as giving the
Mortgagor or any party in interest with the Mortgagor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
create any personal liability against the Mortgagee in respect thereof (except
pursuant to any lease of the Mortgaged Premises), or would permit the making of
any claim that any lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the lien of
this Mortgage.

1.21. Further Assurances. The Mortgagor shall execute and deliver to the
Mortgagee from time to time, such further instruments, security agreements,
financing statements under the Uniform Commercial Code and assurances and do
such further acts reasonably required to carry out more effectively the purposes
of this Mortgage and without limiting the foregoing, to make subject to the lien
hereof any property agreed to be subjected hereto or covered by the granting
clause hereof, or so intended to be. The Mortgagee shall pay any recording fees,
filing fees, mortgage registry taxes, stamp taxes and other charges arising out
of or incident to the filing or recording of this Mortgage and all documents
collateral there, such further assurances and instruments and the issuance and
delivery of the Performance Agreement.

1.22. Miscellaneous Rights of Mortgagee. Except as may be prohibited by the
Performance Agreement, without affecting the liability of any party liable for
payment of the Secured Indebtedness or the performance of any obligation
contained herein, and without affecting the rights of the Mortgagee with respect
to any security not expressly released in writing, the Mortgagee may, at any
time, and without notice to or the consent of the Mortgagor or any party with an
interest in the Mortgaged Premises or, except as expressly provided below,
(a) release any person or entity liable for payment of all or any part of the
Secured Indebtedness or for the performance of any obligation herein, (b) make
any agreement extending the time or otherwise altering the terms of payment of
all or any part of the Secured Indebtedness or modifying or waiving any
obligation, or subordinating, modifying or otherwise dealing with the lien or
charge hereof, (c) accept any additional security, (d) release or otherwise deal
with any property, real or personal, including any or all of the Mortgaged
Premises, including making partial releases of the Mortgaged Premises, or
(e) resort to any security agreements, pledges, contracts of guaranty,
assignments of rents and leases or other securities, and exhaust any one or more
of said securities and the security hereunder, either concurrently or
independently and in such order as it may determine. Except for the full
satisfaction of Mortgagor’s obligations under the Performance Agreement or as
otherwise provided in Section 3.5 hereof, no act or thing, which but for this
provision could act as a release, termination, satisfaction or impairment of
this Mortgage shall in any way release, terminate, satisfy or impair this
Mortgage.

ARTICLE II

Defaults and Remedies

2.1. Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” under this Mortgage:



  a.   A Buyer Default under Section 10 of the Performance Agreement; provided,
however, that no default, Event of Default, or Buyer Default shall exist unless
Mortgagee shall first provide Mortgagor with written notice and seven (7) days
during which Mortgagor may cure.



  b.   The Mortgagor shall fail duly to perform or observe any covenant or
agreement in this Mortgage or the Performance Agreement; provided, however, that
no default or Event of Default shall exist unless Mortgagee shall first provide
Mortgagor with written notice and thirty (30) days during which Mortgagor may
cure, or if such cure requires more than thirty (30) days, such additional time
as necessary provided that Mortgagor promptly initiates steps sufficient to cure
the failure and thereafter continues and completes all reasonable and necessary
steps sufficient to produce compliance as soon as reasonably practical.



  c.   Any statement, representation or warranty made by the Mortgagor in the
Performance Agreement or in this Mortgage shall prove to have been incorrect or
misleading in any material respect when made and the Mortgagor does not correct
such incorrect or misleading statement, representation or warranty within thirty
(30) days of receipt of notice in writing.

Any written notice required by this Section 2.1 shall be delivered in accordance
with Section 12 of the Performance Agreement.

2.2. Remedies. Upon the occurrence of an Event of Default which remains uncured
during the time period provided, or at any time thereafter until such Event of
Default is cured to the satisfaction of the Mortgagee, the Mortgagee may, at its
option, and without notice to the Mortgagor, exercise any or all of the
following rights and remedies, and any other rights and remedies now or then
available to it, either hereunder or at law or in equity (except that in no
event shall Mortgagor be liable for punitive, indirect or consequential
damages):



  a.   Subject to the conditions and requirements set forth in the Performance
Agreement (including without limitation the condition that the Lender has
accelerated the “Loan”, as such term is defined in the Performance Agreement),
Mortgagee may declare the entire principal and interest and fees remaining to be
paid by Mortgagee under the Loan to be immediately due and payable and thereupon
all such and all other Secured Indebtedness shall be and become immediately due
and payable to the parties and in the manner set forth in the Performance
Agreement.



  b.   The Mortgagee may foreclose this Mortgage by action or advertisement, and
the Mortgagor hereby authorizes and fully empowers the Mortgagee to do so, with
full authority to sell the Mortgaged Premises at public auction and convey the
same to the Purchaser in fee simple all in accordance with and in the manner
prescribed by law, and out of the proceeds arising from sale and foreclosure to
apply all amounts that would be owing, obligated or due as set forth in the
Performance Agreement and with respect to the Secured Indebtedness together with
all such sums of money as the Mortgagee shall have expended or advanced pursuant
to this Mortgage or pursuant to statute together with interest thereon as herein
provided and all costs and expenses of such foreclosure, including lawful and
reasonable attorneys’ fees, with the balance, if any, to be paid to the persons
entitled thereto by law.



  c.   The Mortgagee may collect, receive, and retain all rents, income, and
profits (the “Rents”) from the Mortgaged Premises, either through the
appointment of a receiver or by self help and without appointment of a receiver.

The Mortgagee shall be entitled as a matter of right without notice and without
giving bond and without regard to the solvency or insolvency of the Mortgagor,
or waste of the Mortgaged Premises or adequacy of the security of the Mortgaged
Premises, to apply for the appointment of a receiver in accordance with
applicable law.

The Rents collected in accordance with this Mortgage, whether collected by a
receiver appointed in accordance with the preceding paragraph and applicable law
or collected directly by the Mortgagee exercising self-help, shall be applied in
the following order, or such other order as mandated by Minnesota Statutes
Sections 559.17 and 576.01, subdivision 2, and applicable successor statutes:
(i) reasonable fees of the receiver, where one is appointed; (ii) application of
tenant security deposits as required by applicable law, including Minnesota
Statutes Section 504B.178 and applicable successor statutes; (iii) payment when
due of prior or current real estate taxes or special assessments with respect to
the Mortgaged Premises, or the periodic escrow for the payment of the taxes or
special assessments; (iv) payment when due of premiums for insurance of the type
required by this Mortgage, or the periodic escrow for the payment of said
premiums; and (v) payment of all expenses for normal maintenance of the
Mortgaged Premises.

Nothing contained in this Mortgage and no actions taken pursuant to this
Mortgage shall be construed as constituting the Mortgagee a mortgagee in
possession.



  d.   In addition to the rights available to a mortgagee of real property, the
Mortgagee shall also have all the rights, remedies and recourse available to a
secured party under the Uniform Commercial Code, including without limitation
the right to proceed under the provisions of the Uniform Commercial Code
governing default as to any personal property which may be included in the
Mortgaged Premises or which may be deemed nonrealty in a foreclosure of this
Mortgage or to proceed as to such personal property in accordance with the
procedures and remedies available pursuant to a foreclosure of real estate.

ARTICLE III
Miscellaneous

3.1. Mortgagor’s Acknowledgment of Remedies. THE MORTGAGOR HEREBY CONSENTS AND
AGREES TO THE FORECLOSURE AND SALE OF THE MORTGAGED PREMISES IN ACCORDANCE
HEREWITH BY ACTION PURSUANT TO MINNESOTA STATUTES CHAPTER 581 OR, AT THE OPTION
OF THE MORTGAGEE, BY ADVERTISEMENT PURSUANT TO MINNESOTA STATUTES CHAPTER 580
(OR PURSUANT TO ANY SIMILAR OR REPLACEMENT STATUTES HEREAFTER ENACTED), WHICH
PROVIDES FOR SALE AFTER SERVICE OF NOTICE THEREOF UPON THE OCCUPANT OF THE
MORTGAGED PREMISES AND PUBLICATION OF SAID NOTICE FOR SIX (6) WEEKS IN THE
COUNTY IN MINNESOTA WHERE THE MORTGAGED PREMISES ARE SITUATED; ACKNOWLEDGES THAT
NO HEARING OF ANY TYPE IS REQUIRED IN CONNECTION WITH THE SALE; AND EXCEPT AS
MAY BE PROVIDED IN SAID STATUTES EXPRESSLY WAIVES ANY AND ALL RIGHT TO PRIOR
HEARING OF ANY TYPE IN CONNECTION WITH THE SALE OF THE MORTGAGED PREMISES. The
Mortgagor further understands that in the event of such default the Mortgagee
may also elect its rights under the Uniform Commercial Code and take possession
of the Personal Property (as defined in this Mortgage) and dispose of the same
by sale or otherwise in one or more parcels provided that at least ten
(10) days’ prior notice of such disposition must be given, all as provided for
by the Uniform Commercial Code, as hereafter amended or by any similar or
replacement statute hereafter enacted. THE MORTGAGOR ACKNOWLEDGES THAT IT IS
REPRESENTED BY LEGAL COUNSEL; THAT BEFORE SIGNING THIS DOCUMENT THIS PARAGRAPH
AND THE MORTGAGOR’S RIGHTS WERE FULLY EXPLAINED BY SUCH COUNSEL AND THAT THE
MORTGAGOR UNDERSTANDS THE NATURE AND EXTENT OF THE RIGHTS WAIVED HEREBY AND THE
EFFECT OF SUCH WAIVER.

3.2. Continued Priority. Any agreement hereafter made by the Mortgagor and the
Mortgagee pursuant to this Mortgage shall be superior to the rights of the
holder of any intervening lien or encumbrance.

3.3. Cumulative Rights. Each right, power or remedy herein conferred upon the
Mortgagee is cumulative and in addition to every other right, power or remedy,
express or implied, now or hereafter arising, available to the Mortgagee, at law
or in equity, or under the Uniform Commercial Code or other law, or under any
other agreement, and each and every right, power and remedy herein set forth or
otherwise so existing may be exercised from time to time as often and in such
order as may be deemed expedient by the Mortgagee and shall not be a waiver of
the right to exercise at any time thereafter any other right, power or remedy,
except that in no event shall Mortgagor be liable for punitive, indirect or
consequential damages. No delay or omission by the Mortgagee in the exercise of
any right, power or remedy arising hereunder or arising otherwise shall impair
any such right, power or remedy or the right of the Mortgagee to resort thereto
at a later date or be construed to be a waiver of any Event of Default or
Default under this Mortgage or the Performance Agreement.

3.4. Waiver. The Mortgagor hereby waives to the full extent lawfully allowed the
benefit of any homestead, appraisement, evaluation, stay and extension laws now
or hereafter in force. The Mortgagor hereby waives any rights available with
respect to marshaling of assets so as to require the separate sales of any
portion of the Mortgaged Premises, or as to require the Mortgagee or any other
person to exhaust its remedies against a specific portion of the Mortgaged
Premises before proceeding against the other and does hereby expressly consent
to and authorize the sale of the Mortgaged Premises or any part thereof as a
single unit or parcel.

3.5. Satisfaction of Mortgage. Notwithstanding anything herein or in the
Performance Agreement to the contrary, this Mortgage and all assignments herein
contained shall be void and fully satisfied and the lien hereof shall be deemed
to be automatically released by the Mortgagee without any further evidence or
documentation by the Mortgagee, upon either of the following events: (i) the
full satisfaction of the Mortgagor’s obligations under the Performance
Agreement, and (ii) the termination, expiration, or release of the lien of the
Senior Mortgage. Upon any such event, Mortgagee shall execute any documentation
reasonably requested by Mortgagor in furtherance of this Section 3.5 without
delay and without any cost to the Mortgagor.

3.6. Governing Law. This Mortgage is made and executed under the laws of the
State of Minnesota and is intended to be governed by the laws of said State.

3.7. Binding Effect. This Mortgage and each and every covenant, agreement and
other provision hereof shall be binding upon the Mortgagor and its successors
and assigns including without limitation each and every from time to time record
owner of the Mortgaged Premises and any other person having an interest therein,
shall run with the land and shall inure to the benefit of the Mortgagee and its
successors and assigns. As used herein the words “successors and assigns” shall
also be deemed to include the heirs, representatives, administrators and
executors of any natural person who is a party to this Mortgage.

3.8. Severability and Survival. The unenforceability or invalidity of any
provisions hereof shall not render any other provision, or provisions herein
contained unenforceable or invalid. The foreclosure of this Mortgage will not
affect or limit any remedy of the Mortgagee on account of any breach by the
Mortgagor of the terms of this Mortgage occurring prior to such foreclosure,
except to the extent of the amount bid at foreclosure.

3.9. Captions. The captions and headings of the various sections of this
Mortgage are for convenience only and are not to be construed as confining or
limiting in any way the scope or intent of the provisions hereof. Whenever the
context requires or permits the singular shall include the plural, the plural
shall include the singular and the masculine, feminine and neuter shall be
freely interchangeable.

3.10. Notices. Any notice which any party hereto may desire or may be required
to give to any other party shall be in writing and the mailing thereof by
certified mail to their respective addresses as set forth on page one herein, or
to such other places any party hereto may hereafter by notice in writing
designate shall constitute service of notice hereunder.

THE MORTGAGOR REPRESENTS, CERTIFIES, WARRANTS AND AGREES THAT THE MORTGAGOR HAS
READ ALL OF THIS MORTGAGE AND UNDERSTANDS ALL OF THE PROVISIONS OF THIS
MORTGAGE. THE MORTGAGOR ALSO AGREES THAT THE MORTGAGEE’S COMPLIANCE WITH THE
EXPRESS PROVISIONS OF THIS MORTGAGE SHALL CONSTITUTE GOOD FAITH AND SHALL BE
CONSIDERED REASONABLE FOR ALL PURPOSES.

[Signature page follows.]

1

IN WITNESS WHEREOF, the undersigned has executed this Mortgage as of the day and
year first above-written.

G&E HEALTHCARE REIT II SARTELL MOB, LLC,
a Delaware limited liability company

By: /s/ Danny Prosky
Name: Danny Prosky
Its: Authorized Signatory

Address: c/o Grubb & Ellis Equity Advisors, LLC


1551 North Tustin Avenue, Suite 200
Santa Ana, California 92705
Attn: Danny Prosky

         
STATE OF CALIFORNIA
    )  
 
  ) ss
COUNTY OF ORANGE
    )  

The foregoing instrument was acknowledged before me this 31st day of March, 2010
by Danny Prosky in his capacity as the Authorized Signatory of G&E Healthcare
REIT II Sartell MOB, LLC, a Delaware limited liability company.

/s/ P.C. Han
Notary Public

THIS INSTRUMENT WAS DRAFTED BY:
GRAY PLANT MOOTY
Kevin M. O’Driscoll
1010 West St. Germain, Suite 500
St. Cloud, MN 56301
(320) 252-4414

GP:2735295 v1

EXHIBIT A

LEGAL DESCRIPTION

The following described real property located in Stearns County, Minnesota:

Lots One (1), Two (2), Three (3), Block One (1), REGIONAL MEDICAL ARTS CAMPUS,
according to the plat and survey thereof recorded in the office of the County
Recorder in and for Stearns County, Minnesota;

2

EXHIBIT B
PERMITTED ENCUMBRANCES

1. Rights of tenants under unrecorded leases.

2. Terms and conditions of Regional Medical Arts Campus Final Development
Agreement dated December 16, 2004, recorded December 27, 2004, as Document
No. 1138148.

3. Easements created and shown on Plat of Regional Medical Arts Campus recorded
December 23, 2004, as Document No. 1138073, as amended by Resolution No. 131-05,
vacating a portion of a drainage and utility easement, recorded June 28, 2005,
as Document No. 1158409.

4. Terms and conditions of Declaration of Easements, Development Standards and
Protective Covenants, dated December 9, 2004, recorded December 23, 2004, as
Document No. 1138074.

5. Terms and conditions of Declaration of Road Access Restriction dated
October 19, 1999, recorded November 8, 1999, as Document No. 924363.

6. Third-Party Mortgage, Security Agreement, Fixture Financing Statement and
Assignment of Leases and Rents dated September 16, 2005, recorded September 28,
2005, as Document No. 1169890, executed by Sylvan Holdings, LLC, in favor of
Wells Fargo Bank, National Association, in the original principal amount of
$4,000,000.00, amended by Consent and Assumption Agreement dated July 1, 2006,
recorded September 28, 2006, as Document No. 1207487.

7. Fixture Financing Statement of Sylvan Holdings, LLC, debtor, in favor of
Wells Fargo Bank, NA, secured party, recorded October 13, 2005, as Document
No. 1171839.

8. Subordination and Attornment Agreement dated September 16, 2005, recorded
October 13, 2005, as Document No. 1171840.

9. Subordination and Attornment Agreement dated September 16, 2005, recorded
October 13, 2005, as Document No. 1171841.

10. Subordination and Attornment Agreement dated September 16, 2005, recorded
October 13, 2005, as Document No. 1171842.

11. Leases in favor of Center for Pain Management, Central Minnesota
Neurosciences, indicated by recorded Subordination and Attornment Agreements
recorded as Document Nos. 1171841 and 1171842.

GP:2735295 v3

3